Name: Commission Regulation (EC) NoÃ 1281/2007 of 30 October 2007 fixing for the 2006/2007 marketing year the specific agricultural conversion rate applicable to the minimum sugarbeet prices in the sugar sector for the currencies of those Member States which have not adopted the single currency
 Type: Regulation
 Subject Matter: monetary economics;  monetary relations;  prices;  plant product
 Date Published: nan

 31.10.2007 EN Official Journal of the European Union L 285/28 COMMISSION REGULATION (EC) No 1281/2007 of 30 October 2007 fixing for the 2006/2007 marketing year the specific agricultural conversion rate applicable to the minimum sugarbeet prices in the sugar sector for the currencies of those Member States which have not adopted the single currency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), Having regard to Commission Regulation (EC) No 1913/2006 of 20 December 2006 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture and amending certain regulations (2), and in particular Article 31 thereof, Whereas: (1) Under Article 31 of Regulation (EC) No 1913/2006, the arrangements applying in the 2006/2007 marketing year for the conversion of the minimum price for beet referred to in Article 5 of Regulation (EC) No 318/2006 into national currencies in countries outside the euro zone shall be those laid down in Article 1 of Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (3). Therefore the present regulation follows the criteria and procedure laid down in Article 1 of Commission Regulation (EEC) No 1713/93. (2) Under Article 1(1) of Regulation (EEC) No 1713/93, the minimum sugarbeet prices are to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the marketing year in question. (3) Since 1 January 1999, pursuant to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (4), the fixing of conversion rates should be restricted to the specific agricultural conversion rates between the euro and the national currencies of those Member States which have not adopted the single currency. (4) The specific agricultural conversion rate for the minimum sugarbeet prices for the 2006/2007 marketing year should therefore be fixed in the various national currencies, HAS ADOPTED THIS REGULATION: Article 1 The specific agricultural conversion rate to be used for the conversion of the minimum sugarbeet prices as referred to in Article 5 of Regulation (EC) No 318/2006 into each of the national currencies of the Member States which have not adopted the single currency shall be fixed, for the 2006/2007 marketing year, as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Regulation (EC) No 1260/2007 (OJ L 283, 27.10.2007, p. 1). (2) OJ L 365, 21.12.2006, p. 52. Regulation as amended by Regulation (EC) No 873/2007 (OJ L 193, 25.7.2007, p. 3). (3) OJ L 159, 1.7.1993, p. 94. Regulation as last amended by Regulation (EC) No 1509/2001 (OJ L 200, 25.7.2001, p. 19). (4) OJ L 349, 24.12.1998, p. 1. ANNEX Specific exchange rate 1 euro = 1,955800 Bulgarian lev 28,120926 Czech koruna 7,452645 Danish krone 15,646600 Estonian kroon 0,579827 Cyprus pound 0,698539 Latvian lats 3,452800 Lithuanian litas 257,718009 Hungarian forint 0,429300 Maltese lira 3,856691 Polish zloty 3,383502 Romanian leu 239,634179 Slovenian tolar 35,098407 Slovak koruna 9,213555 Swedish krona 0,676538 Pound sterling